Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 August 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters 3d Augst 1782
                  
                  Agreeable to my promise I now inclose to your Excellency the Route by Coriell’s Ferry—the particular Stages & Distances I have noted, from which you will form your own Estimation for each Days march.
                  I was yesterday favored with a Philadelphia paper of the 30th of July, wch mentions the Arrival of 13 Ships of the Line 2 frigates & a Cat under Comd of Monr Vaudreuil at the Capes of Virginia—also the Arrival at Surrinam of 16 Dutch Ships of the Line—& their Success on their passage against the English—how much Reliance may be placed on this Intelligence, I am in Doubt.  With very great Regard & Esteem I have the Honor to be sir Your Excellencys
                  
                     G. W——n
                  
               